Title: Circular Letter to Collectors of Customs, 22 June 1801
From: Madison, James
To: 


Sir,
Department of State—Washington, June 22d 1801
After the receipt of this letter, you will issue no commission to any private armed vessel of the United States, but without delay return to me all such blank Commissions and the blank instructions adapted to them, which may remain in your hands, as well as all such Commissions and instructions as may have been surrendered to you, and all the original applications for those issued, and which you shall not have before returned. I am very respectfully, Sir, Your most Obt Sert.
James Madison
Circular to the Collectors of the Customs who were appointed to issue commissions to private armed vessels

 

   
   RC (NN); RC (OClWHi); RC (N). All copies in clerks’ hands, signed by JM. Addressees not indicated. Two copies docketed in unidentified hands (NN and OClWHi).


